TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00290-CV



                                      In re Curtis Wells


                     ORIGINAL PROCEEDING FROM MILAM COUNTY



                           MEMORANDUM OPINION


              Because relator has failed to provide a record showing him entitled to the relief

sought, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.7(a)(1), 52.8(a).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: May 13, 2011